[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED MEMORANDUM OF DECISION DATED JANUARY 28, 1999
Item #3 in Memorandum of Decision dated January 28, 1999 should be corrected to read as follows:
3. The plaintiff shall pay child support to the defendant in the amount of $300.00 per week, payable bi-weekly at the rate of $650.00 on or before the 5th day of each month and the 20th day of each month. The plaintiff shall provide medical insurance coverage for the minor children through his present coverage or its equivalent. The parties shall share equally all unreimbursed medical, orthodontic, optical, psychiatric, psychological, counseling, prescription, and dental expenses for the minor children. The parties shall consult each other prior to incurring extraordinary medical or dental expenses except in cases of emergency.
HONORABLE WALTER M. PICKETT, JR. JUDGE TRIAL REFEREE